DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered. 

Claim Status
Claims 1-2, 5-6, 10-11, 14-15, and 19-20 are pending. Claims 1-2, 5, 10-11, 14, and 19-20 have been amended. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2016/0116195 A1), hereafter referred to as “Nishijima,” in view of Verma et al. (US 2013/0239600 A1), hereafter referred to as “Verma,” Higashiiue et al. (US 2013/0000348 A1), hereafter referred to as “Higashiiue,” and Ahn et al. (KR 2011016373 A), hereafter referred to as “Ahn.”

Regarding Claim 1: Nishijima teaches a refrigeration cycle apparatus (10) comprising: a compressor (11); a condenser (12) configured to condense a refrigerant compressed in the compressor (11); a first evaporator (15) configured to evaporate the refrigerant condensed in the condenser (12); a second evaporator (17) configured to evaporate the refrigerant condensed in the condenser (17); and an ejector (18) configured to suck a second refrigerant (via 18d) evaporated in the second evaporator (17) due to movement of a first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) evaporated in the first evaporator (15) and to discharge the sucked refrigerant toward the compressor (11), wherein the ejector (18) includes: a first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) configured to allow the first refrigerant to be introduced; a second inlet (18d) configured to allow the second refrigerant to be introduced; a joining portion (18e) configured to join the first refrigerant introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant introduced through the second inlet (18d);
a decompression portion having a conical flow passage whose diameter decreases along a flow direction (see annotated Figure below); 
a diffuser portion (18c) including a cylindrical or conical flow passage upstream of the joining portion (18e) to allow the first refrigerant to pass therethrough; 
a throttle portion (at neck see annotated Figure below) comprising a cylindrical flow passage portion between the decompression portion (see annotated Figure below) and the diffuser portion (see annotated Figure below); 
and a parallel portion (18h) including a cylindrical flow passage (see Figure 6) configured such that the first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant (via 18d) joined downstream of the joining portion (18e) pass therethrough (see Figures 2 and 6).

    PNG
    media_image1.png
    671
    1171
    media_image1.png
    Greyscale


Nishijima fails to teach the throttle portion having a constant diameter; the joining portion having a conical flow passage whose diameter increases along a flow direction; and wherein a ratio f (f= De/Llc) of a diameter De of a most downstream portion of the diffuser portion to a distance Llc between an outer end of the most downstream portion of the diffuser portion and an inner end of a most upstream portion of the parallel portion is between 0.82 and 1.17 inclusive. 
Higashiiue teaches a throttle portion (201b) having comprising a cylindrical flow passage portion (see Figure 3) having a constant diameter between a decompression portion (201a) and a diffuser portion (201c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided comprising a cylindrical flow passage portion having a constant diameter between the decompression portion and the diffuser portion to the structure of Nishijima as taught by Higashiiue in order to advantageously reduce the taper portion of the ejector to reduce cutting (see Higashiiue, paragraph [0020], lines 1-15).  
Ahn teaches an area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of a parallel portion to an outlet area Se of a diffuser portion is between 2.5 and 5.6 inclusive (see Figure 5 and Figure 8 chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive to the structure of Nishijima modified supra as taught by Ahn in order to advantageously provide controlling the refrigerant passing through to the evaporator (see Ahn, advantage paragraph).  
Verma teaches a joining portion (space at end of 220 in the Lc range until the Lm range, the diameter increases) having a conical flow passage whose diameter increases along a flow direction (see the shape of outer ejector in Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the joining portion having a conical flow passage whose diameter increases along a flow direction to the structure of Nishijima modified supra as taught by Verma in order to advantageously provide controlling the ejector to maximize COP (see Verma, paragraph [0024], lines 1-5).  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B.

 Regarding Claim 2: Nishijima modified supra fails to teach wherein an inner angle of the diffuser portion is between 0 degrees and 12 degrees inclusive.  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 5: Nishijima modified supra fails to teach wherein a length ratio Lr (Lr = Lm/De) of a length Lm of the parallel portion to the diameter De of the most downstream portion of the diffuser portion is 14 or less.  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 6: Nishijima further teaches wherein the ejector (18) is configured such that the refrigerant gasified in the first evaporator (15) is introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) as the first refrigerant (see Figures 2 and 6).

Regarding Claim 10: Nishijima teaches a refrigerator (Figures 6-8) comprising a refrigeration cycle apparatus (10) including: a compressor (11); a condenser (12) configured to condense a refrigerant compressed in the compressor (11); a first evaporator (15) configured to evaporate the refrigerant condensed in the condenser (12); a second evaporator (17) configured to evaporate the refrigerant condensed in the condenser (12); and an ejector (18) configured to suck a second refrigerant (via 18d) evaporated in the second evaporator (17) by a first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) evaporated in the first evaporator (15) and to discharge the sucked refrigerant toward the compressor (11), wherein the ejector (18) includes: a first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) configured to allow the first refrigerant to be introduced (see Figure 6); a second inlet (18d) configured to allow the second refrigerant to be introduced (see Figure 6); a joining portion (18e) configured to join the first refrigerant introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant introduced through the second inlet (18d),  
a decompression portion having a conical flow passage whose diameter decreases toward the joining portion (see annotated Figure above); 
a diffuser portion (18c) including a cylindrical or conical flow passage upstream of the joining portion (18e) to allow the first refrigerant to pass therethrough; 
a throttle portion (at neck see annotated Figure above) between the decompression portion and the diffuser portion (see annotated Figure above); 
and a parallel portion (18h) including a cylindrical flow passage (see Figure 6) configured such that the first refrigerant (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) and the second refrigerant (via 18d) joined downstream of the joining portion (18e) pass therethrough (see Figures 2 and 6). 
Nishijima fails to teach the throttle portion having a cylindrical flow passage portion; the joining portion having a conical flow passage whose diameter increases along a flow direction; wherein an area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive, and wherein a ratio f (f= De/Llc) of a diameter De of a most downstream portion of the diffuser portion to a distance Llc between an outer end of the most downstream portion of the diffuser portion and an inner end of a most upstream portion of the parallel portion is between 0.82 and 1.17 inclusive. 
Higashiiue teaches a throttle portion (201b) having comprising a cylindrical flow passage portion (see Figure 3) having a constant diameter between a decompression portion (201a) and a diffuser portion (201c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided comprising a cylindrical flow passage portion having a constant diameter between the decompression portion and the diffuser portion to the structure of Nishijima as taught by Higashiiue in order to advantageously reduce the taper portion of the ejector to reduce cutting (see Higashiiue, paragraph [0020], lines 1-15).  
Ahn teaches an area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of a parallel portion to an outlet area Se of a diffuser portion is between 2.5 and 5.6 inclusive (see Figure 5 and Figure 8 chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive to the structure of Nishijima modified supra as taught by Ahn in order to advantageously provide controlling the refrigerant passing through to the evaporator (see Ahn, advantage paragraph).  
Verma teaches a joining portion (space at end of 220 in the Lc range until the Lm range, the diameter increases) having a conical flow passage whose diameter increases along a flow direction (see the shape of outer ejector in Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the joining portion having a conical flow passage whose diameter increases along a flow direction to the structure of Nishijima modified supra as taught by Verma in order to advantageously provide controlling the ejector to maximize COP (see Verma, paragraph [0024], lines 1-5).  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 11: Nishijima modified supra fails to teach wherein an inner angle of the diffuser portion is between 0 degrees and 12 degrees inclusive.  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 14: Nishijima modified supra fails to teach wherein a length ratio Lr (Lr = Lm/De) of a length Lm of the parallel portion to the diameter De of the most downstream portion of the diffuser portion is 14 or less.  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B.

Regarding Claim 15: Nishijima further teaches wherein the ejector (18) is configured such that the refrigerant gasified in the first evaporator (15, entered by inlet via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) is introduced through the first inlet (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2) as the first refrigerant (see Figures 2 and 6).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2016/0116195 A1), hereafter referred to as “Nishijima,” in view of Verma et al. (US 2013/0239600 A1), hereafter referred to as “Verma,” And Oshitani et al. (US 2005/0268644 A1), hereafter referred to as “Oshitani.”

Regarding Claim 19: Nishijima further teaches a refrigerator (Figures 6-8, 10) comprising a first evaporator (15); a second evaporator (17); an ejector (18) including a nozzle (18a) into which a drive refrigerant of a gaseous state evaporated in the first evaporator (15) is introduced, a suction portion (via 18l in Figure 6 or from 1st evaporator as seen in Figure 2 and 18d) into which a suction refrigerant of a gaseous state evaporated in the second evaporator (17, via 18d) is sucked, a mixing portion (18e and 18h) in which the drive refrigerant and the suction refrigerant are mixed (see Figure 6, 18l from 15 and 18d from 17), and a diffuser (18g) configured to boost and flow out the mixed refrigerant (paragraph [0145], lines 1-8); and a compressor (11) into which the mixed refrigerant flowing out of the ejector (18) is introduced, wherein the nozzle (18a) includes: a decompression portion (18k) configured to depressurize the drive refrigerant and including a conical flow passage whose diameter decreases along a flow direction (see Figure 6); 
a diffuser portion (18c) configured to increase a flow speed of the drive refrigerant that has passed through (at neck see annotated Figure above) a cylindrical throttle portion (neck within 18a at point the throttle forms a restriction neck see annotated Figure above); and the throttle portion (at neck see annotated Figure above)  is between the decompression portion (see annotated Figure above) and the diffuser portion (see annotated Figure above); 
and a parallel portion (18h) configured to allow the drive refrigerant and the suction refrigerant joined in the joining portion to pass therethrough and including a cylindrical flow passage (see Figures 2 and 6). 
Nishijima fails to teach the throttle portion having a cylindrical flow passage portion and a constant diameter; wherein the mixing portion includes: a joining portion configured to join the drive refrigerant introduced into the nozzle and the suction refrigerant introduced into the suction portion and including a conical flow passage whose diameter increases along the flow direction; wherein an area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive, and wherein a ratio f (f= De/Llc) of a diameter De of a most downstream portion of the diffuser portion to a distance Llc between an outer end of the most downstream portion of the diffuser portion and an inner end of a most upstream portion of the parallel portion is between 0.82 and 1.17 inclusive.
Higashiiue teaches a throttle portion (201b) having comprising a cylindrical flow passage portion (see Figure 3) having a constant diameter between a decompression portion (201a) and a diffuser portion (201c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided comprising a cylindrical flow passage portion having a constant diameter between the decompression portion and the diffuser portion to the structure of Nishijima as taught by Higashiiue in order to advantageously reduce the taper portion of the ejector to reduce cutting (see Higashiiue, paragraph [0020], lines 1-15).  
Ahn teaches an area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of a parallel portion to an outlet area Se of a diffuser portion is between 2.5 and 5.6 inclusive (see Figure 5 and Figure 8 chart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided area ratio Sr (Sr = Sm/Se) of a flow passage area Sm of the parallel portion to an outlet area Se of the diffuser portion is between 2.5 and 5.6 inclusive to the structure of Nishijima modified supra as taught by Ahn in order to advantageously provide controlling the refrigerant passing through to the evaporator (see Ahn, advantage paragraph).  
Verma teaches a mixing portion includes: a joining portion (space at end of 220 in the Lc range until the Lm range, the diameter increases) configured to join the drive refrigerant introduced into a nozzle (outer ejector inlet see Figure 4) and a suction refrigerant introduced into a suction portion (see intake arrow Figure 4) and including a conical flow passage whose diameter increases along the flow direction (see the shape of outer ejector in Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a joining portion configured to join the drive refrigerant introduced into the nozzle and the suction refrigerant introduced into the suction portion and including a conical flow passage whose diameter increases along the flow direction to the structure of Nishijima as taught by Verma in order to advantageously provide controlling the ejector to maximize COP (see Verma, paragraph [0024], lines 1-5).  
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B.

Regarding Claim 20: Nishijima modified supra fails to teach wherein an inner angle of the diffuser portion is between 0 degrees and 12 degrees inclusive, and a length ratio Lr (Lr = Lm / De) of a length Lm of the parallel portion to the diameter De of the most downstream portion of the diffuser portion is 14 or less.
Nishijima modified supra does, however, disclose that the ejector, diffuser, throttle, and refrigeration cycle. Therefore, the manner of operating the refrigeration cycle to achieve specific angles and ratios is recognized as a result-effective variable, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in angles/ratios of the structure of the ejector and would result when the structural angles and ratios of the ejector are changed/varied (see Nishijima, paragraph [0074], lines 1-10 which discloses changes to the diameter of the diffuser portion of the nozzle in the ejector; paragraph [0122], lines 1-10 discloses the angle of the injection portion and the nozzle portion adjustments; paragraph [0136], lines 1-10 discloses  adjustments to the angles of the nozzle; and further disclosure in paragraphs [0137], [0142], and [0149]). Therefore, since the general conditions of the claims, were disclosed in the prior art by Nishijima modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ejector structure, dimensions of the structure of the ejector and the varying of portions of the ejector elements as disclosed by Nishijima modified supra having it operating with the ratios and angle ranges. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A. and B. 



Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
In regards to the arguments regarding the Nishijima reference, Applicant’s arguments with respect to claim(s) 1-2, 5-6, 10-11, 14-15, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s arguments against the MPEP rational is not persuasive. Absent evidence of critically, the changes in dimensions are not patentable as one of ordinary skill in the art would recognize that changes in ratios, angles and lengths would be a result of routine optimization. Applicant’s instant application does not proffer evidence of the specific criticality of any dimension. In fact, the instant application proffers that many of the dimension may fall into a particular range or be of a particular angle, not that it must or that a specific dimension is critical. See paragraphs [0008]-[0015], [0017]-[0024], and [0026] of the instant application. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohta et al. (US 2004/0123624 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                          

                                                                                                                                                                                           
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763